SCHOTT, Judge.
Plaintiff originally sued defendant Hoover on the $33,000 note at a time when she was his wife, as discussed in our opinion in Suit No. 6423, 313 So.2d 358, decided by us on this date. Her original suit was dismissed on exception of no right of action and after she obtained a judicial separation from bed and board from defendant she instituted this suit which was then consolidated for trial with the first suit. The judgment in her favor against defendant for the full amount of the note plus interest, attorneys’ fees and court costs, was not appealed from by anyone and is therefore final. Plaintiff is to pay the cost of this appeal.
Affirmed.